Citation Nr: 1636259	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-08 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for pulmonary sarcoidosis.

4.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	A. Brooke Thomas, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that the issues of entitlement to increased ratings for a ruptured left Achilles' tendon, status post surgical repair, as well as a left wrist surgical scar, have been perfected but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, potentially the result of a hearing request.  As it appears that these claims are still being actively handled and developed by the RO, the Board will wait to exercise its appellate jurisdiction until after all pre-certification development has been completed and the issues have been formally certified to the Board.

The issue of entitlement to service connection for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for non-Hodgkin's lymphoma was last denied in a December 2006 rating decision; the Veteran did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.  The decision became final.

2.  Evidence submitted since the December 2006 rating decision is not cumulative or redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for non-Hodgkin's lymphoma.

3.  The Veteran's pulmonary sarcoidosis did not have onset in service or within one year of service and was not caused by his active duty military service.

4.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability had its onset in service or was manifested within one year of service or is caused by his active duty military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to service connection for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for non-Hodgkin's lymphoma.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for non-Hodgkin's lymphoma was denied in a December 2006 rating decision because the evidence of record did not show that the condition occurred in or was caused by the Veteran's active duty service.  The Veteran did not appeal the decision, nor did he submit new and material evidence within one year of that decision.  The decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records which show a diagnosis of diffuse large B-cell non-Hodgkin's lymphoma in March 2006. 

In January 2009, the Veteran filed a request to reopen his previous claim which was denied in a November 2009 rating decision.  In December 2009, the Veteran submitted a statement entitled "reconsideration" which specifically addressed the November 2009 rating decision and argued that his exposure to benzene in service was the cause of his cancer.  Viewed in the light most favorable to the Veteran, the Board finds that this document may be construed as a notice of disagreement to the November 2009 rating decision.  In support of his claim, he also submitted a March 2012 statement from a private doctor.  The letter stated the Veteran served as an aviation machinist in the Navy during active duty service.  During this time, he worked extensively around jets and was heavily exposed to jet fuel and carcinogens such as benzenes, which have been associated with leukemia and non-Hodgkin's lymphoma.  The  doctor further stated that due to his heavy exposure to these agents, it was possible that they may have played a role in his development of non-Hodgkin's lymphoma. 

Service connection for the Veteran's non-Hodgkin's lymphoma claim was denied because of a lack of medical evidence relating the Veteran's condition to active duty service.  The Board concludes that the newly submitted medical evidence raises a reasonable possibility of substantiating the Veteran's claim by indicating that the Veteran's exposure to jet fuel and carcinogens such as benzene while working as an aviation machinist could have played a role in the development of non-Hodgkin's lymphoma.  As such, this newly submitted medical evidence satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for non-Hodgkin's lymphoma has been received, and the claim is reopened.

III.  Service Connection

The Veteran is seeking service connection for pulmonary sarcoidosis and a low back condition.  He maintains that each condition is due to active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including sarcoidosis and arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).


Sarcoidosis

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to pulmonary sarcoidosis.  Post-service VA treatment records show that the Veteran underwent a six-week course of Prednisone treatment for a pulmonary lesion thought to be sarcoidosis.  See December 2009 VA gastroenterology consult.  VA treatment records note the lesion disappeared on follow-up CT scan and chest x-ray studies.  A January 2010 VA treatment record noted there was no evidence of recurrence of the sarcoidosis.

No medical professional has provided any opinion indicating that the Veteran's suspected pulmonary sarcoidosis may be related to the Veteran's military service.  There is no evidence of record other than the Veteran's own general assertions that he is entitled to service connection for the disorder.  As there is no indication that suspected pulmonary sarcoidosis may be associated with the Veteran's active service, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The preponderance of the evidence is against a finding that pulmonary sarcoidosis is related to the Veteran's military service.  The evidence indicates that the Veteran reported exposure to beryllium and asbestos in service, but a VA physician in March 2010 stated he could "find no evidence of asbestosis."  The evidence also fails to show that the Veteran incurred an event, injury or disease in service or that his pulmonary sarcoidosis had its onset in service or was manifested within one year of service.  The preponderance of the evidence is also against a finding of service connection based on continuity of symptomatology.  The Veteran has not asserted, and the evidence does not show, that he has had continuous symptoms of sarcoidosis since service.

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for pulmonary sarcoidosis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for pulmonary sarcoidosis is denied.  See 38 U.S.C.A §5107.

Low back condition

The Veteran stated in his April 2012 VA Form 9 appeal that while in service he slipped off the wing of an aircraft while doing maintenance on it in service.  He maintains that he developed back problems from the heavy lifting, pulling and standing he did as part of his duties.  

A review of the Veteran's service treatment records reflect that he was seen in July 1973 for his back.  The record noted the Veteran hurt his back at work while lifting.  He was assessed with low back strain.  A July 1978 service treatment record noted that the Veteran was seen at an emergency room for complaints of low back pain.  The Veteran was assessed with recurrent low back pain (strain).  A March 1981 treatment record which noted the Veteran presented to sick call with complaints of lower back pain (LBP) and cold symptoms.  He was assessed with a muscle sprain.  

Reports of Medical Examination dated in May 1972, October 1980, October 1984 and November 1986 noted normal clinical evaluations of the Veteran's spine.  His February 1992 retirement examination also noted normal clinical findings of the spine.  No low back condition was noted at discharge from active duty service.

The Veteran endorsed a history of recurrent back pain in Reports of Medical History dated in October 1980 and February 1992.  In the February 1992 report, the examiner noted the Veteran's reports of hurting his back while playing football and that if he twists it a little his back will "go out."

Post-service VA treatment records note low back pain and lumbar disc herniation among the Veteran's medical conditions on his problem list.  A January 2010 MRI revealed the Veteran had degenerative disc disease at L5-S1 with a small extruded disc fragment impinging on structures in the lateral recess on the right.  There was also significant marked stenosis in the spinal canal at L4-5.

In March 2010, the Veteran underwent back surgery, namely a lumbar decompression with arthrodesis and posterior instrumentation plus allograft.  Private treatment records from the University of South Alabama Medical Center show that the Veteran had low back pain, with pain greater on his right than left side, along with numbness and tingling in his lateral hip on the right side for the past four months.  The record noted the Veteran's report of having a back injury in 1978 while working on an airplane propeller.  He stated he had numerous intermittent low back pain episodes over the years, but his symptoms were getting worse over the past four months.  He was discharged with a diagnosis of lumbar spondylosis without myelopathy and lumbar/lumbosacral spinal stenosis.

In March 2012, the Veteran was afforded a VA examination for his low back condition.  The VA examiner concluded that it was less likely than not that the Veteran's lumbar spondylosis without myelopathy and spinal stenosis were incurred in, caused by, related to, or aggravated by military service or the acute low back strain the Veteran sustained while on active duty service.  In support of his conclusion, the VA examiner stated that the documented back strains that occurred in 1973 and 1978 were injuries that were not severe enough to result in the development of subsequent degenerative disc disease and arthritis today.  Since the Veteran had a temporal gap of about 20 or more years between the initial injury and the recurrence of his back pain, it was not likely that the original injuries in the military were causally related in any way to his current back condition.  The VA examiner referenced the notation in the Veteran's February 1992 retirement examination mentioning a history of recurrent back pain, as well as a March 2010 private treatment record noting the Veteran's reports of intermittent low back pain episodes since injuring his back in 1978 while working on an airplane propeller.  The Veteran also noted an April 2009 x-ray report showing mild degenerative disc disease at the L5-S1 level, as well as a January 2010 MRI report showing degenerative disc disease at L5-S1 with a small extruded disc fragment impinging on the structures in the lateral recess on the right.  The March 2012 VA examiner stated that the findings of extruded disc material at L5-S1 on the MRI were more proximate to an acute incident or relatively recent occurrence.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the Veteran's military service treatment records.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.  

The Board finds that service connection for the Veteran's low back condition is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's degenerative arthritis arose during active service.  There is also no evidence revealing arthritis during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board has not overlooked statements from the Veteran concerning his back problems.  The Board acknowledges the Veteran's belief that his current back problems are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for non-Hodgkin's lymphoma is reopened. 

Entitlement to service connection for pulmonary sarcoidosis is denied.

Entitlement to service connection for a low back condition is denied.


REMAND

Having reopened the Veteran's claim seeking entitlement to service connection for non-Hodgkin's lymphoma, the Board finds further development is necessary prior to Board adjudication.  In his March 2012 VA Form 9 appeal, the Veteran stated that he developed non-Hodgkin's lymphoma as a result of exposure to carcinogenic and volatile solvents while working as an aviation machinist's mate during active duty service.  He stated that he was exposed daily to engine exhaust fumes from flight line operations, and he had frequent daily use and exposure to cleaning solvents, corrosion prevention compounds, as well as fuel and petroleum products as a mechanic in the military.  

In support of his claim, the Veteran submitted a March 2012 letter from a private doctor which stated that due to the Veteran's heavy exposure to these agents, it was possible that they may have played a role in his development of non-Hodgkin's lymphoma.  The Veteran's personnel records reflect that he did indeed serve as an aircraft mechanic for at least a portion of his active duty service.  Given the contentions made by the Veteran, as well as the March 2012 private doctor's letter suggesting a possible link between the Veteran's non-Hodgkin's lymphoma to active duty service, the Veteran should be afforded a VA examination to determine the nature and etiology of his condition before the Board can properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain any outstanding VA and non-VA treatment records relevant to the back and associate them with the Veteran's claims file.  

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his non-Hodgkin's lymphoma.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's non-Hodgkin's lymphoma is related to service, including to his exposure to toxins or chemicals while working as an aviation mechanic in service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


